Review under certiorari of an order of the Public Service Commission dated August 29, 1933, and amended by an order dated December 19,1933, requiring the petitioner to reduce its rates for metered electric service to general consumers by fifteen per cent, the rate to be effective for one year from September 15,1933, unless otherwise ordered by the Commission. An order was granted at Special Term staying the orders of the Commission pending a review thereof. As a condition for granting the stay, petitioner was required to file a bond conditioned for the repayment of its customers in the event the Commission’s orders were finally sustained in the courts. Substantially the same questions were presented as in Matter of New York Edison Co. v. Maltbie (244 App. Div. 685). A new hearing should be directed for the reasons stated in Matter of Brooklyn Union Gas Company v. Maltbie (245 id. 74, decided herewith). Determination of the Public Service Commission annulled and matter remitted to the Commission for a new hearing on the merits, with fifty dollars costs and disbursements payable to the petitioners. Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ., concur.